Title: To Thomas Jefferson from Lafayette, 30 January 1802
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          
            My dear friend
            La Grange—10h pluviose jy the 30h 1802
          
          I Have not this Long While Had the pleasure of a Letter from You—Yet I Hope You Have Received the Heartfelt Expressions of my old, Constant friendship, and the Affectionate, patriotic Wishes Which Accompagny You in a Station Where the Welfare of the United States, and the Cause of liberty are So Highly Interested—So Confused Have Been the Ideas of Europe that Never She Could be So Much Benefited, as in the present times, By the Example of a free Government—However Unpopular Liberal principles Now are in the old World, I am Convinced they Cannot fail Coming Again Into public favour—the More Sacred Names Have Been So Much Sullied, the peaceful Citizens Have Been So Cruelly trampled Upon in dirt and Blood that there is More to Be Lamented, than Wondered At, in the present Almost Universal disgust—You Will know By the papers, and Still Better by Mr Livingston’s Correspondance that, in the Mean While, the Interior tranquility of france is perfectly Insured, and her External Influence [strenously] Supported—Bonaparte is just Returning from His Brillant Journey to Lyons Where He Has Accepted the presidency of our Young Cisalpine Sister—peace With Great Britain is Concluded—I am More and More Attached to My Rural Retirements—My family Agree in Opinion With me—they Request to Be Affectionately and Respectfully Remembered to You—My Son Has Returned to His Regiment in Italy—I Expect Him in the Spring, and probably to Marry a Very Amiable daughter to the Senator tracy Whom You Have known as a patriot Member of the Constituent Assembly—There Would Be an Affectation, My dear friend, in Seeming to be Ignorant of the Concern and Intentions You Have Expressed Respecting My private Affairs—I shall only Say that I am duly Sensible of these New testimonies of Your Affection to Me—And altho’ it does Not Behove me Either to promote or to Anticipate, particularly in Matters of this Nature, Yet I Could Not forbear dropping a Grateful Word Upon it—It is probable You Will, by the present Opportunity, Receive official dispatches as I Have Been Asked for my Letters By a Note from the Commissary for Commercial Relations, Lequinio, Whom I Had Seen in the Beggining of the Revolution—I Hear He Has Gone far into the Jacobine party, Altho’ I am Not Acquainted With particulars But from Some Late Circumstances I think He Will Behave Well in His New Capacity—Be pleased, My dear Sir, to present My Best Compliment to our friend Madisson, to Your family, to Mr dawson, and to Such other friends as are pleased to Enquire After their fellow Soldier and fellow Citizen—I am With High and Affectionate Respect
          Yours
          
            Lafayette
          
        